     Case 2:19-cv-00102-DPM-ERE Document 159 Filed 06/15/21 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       DELTA DIVISION

ARRON MICHAEL LEWIS
ADC #151373                                                  PLAINTIFF

v.                      No. 2:19-cv-102-DPM-ERE

RANDALL DALE REED, Chief Deputy
Director, ADC; DAVID KNOTT, Major,
EARU, ADC; DOUGLAS LOCKHART, Area
Supervisor, EARU, ADC; JAMES DYCUS,
Deputy Warden, EARU, ADC; and JEREMY
ANDREWS, Warden, EARU, ADC                                DEFENDANTS

                                 ORDER
      1. The Court adopts Magistrate Judge Deere's unopposed partial
recommendation, Doc. 152.       FED. R. CIV. P. 72(b) (1983 addition to
advisory committee notes). Motion for summary judgment, Doc. 122,
partly granted and partly denied. Lewis's claims against Andrews,
Dycus, Knott, and Reed are dismissed with prejudice.           His official
capacity claims against Lockhart for money damages are dismissed
with prejudice, too. Lewis's failure-to-protect claim against Lockhart
goes forward.
      2. A Final Scheduling Order setting this case for trial will issue in
due course.     The Court asks that Magistrate Judge Ervin appoint
counsel to represent Lewis at trial.
Case 2:19-cv-00102-DPM-ERE Document 159 Filed 06/15/21 Page 2 of 2




So Ordered.

                                               v
                             D .P. Marshall Jr.
                             United States District Judge




                               -2-
